UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03734 EuroPacific Growth Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders EuroPacific Growth Fund® [photo of the Pegelturm water level tower and Blohm & Voss shipyardHamburg Harbour, Germany] Special feature European companies work to uncover new growth opportunities u See page 6 Annual report for the year ended March 31, 2011 EuroPacific Growth Fund seeks long-term growth of capital by investing primarily in the securities of companies based in Europe and the Pacific Basin. More than half of the world’s investment opportunities can be found beyond the borders of our country. As a shareholder in the fund, you have access to what we believe are the best of those opportunities. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. Results for other share classes can be found on page 34. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The world economy continued on its path to recovery during EuroPacific Growth Fund’s fiscal year, despite significant roadblocks such as sovereign debt crises in Europe, worries over global inflation, uprisings in the Middle East, and an earthquake and tsunami in Japan. Continued strength in large parts of Asia and Latin America, as well as evidence of improving global economic activity, helped equity markets. In that environment, the fund reported a total return of 12.4% with dividends reinvested for the fiscal year ended March 31, 2011. The fund lagged the 13.6% return of the unmanaged MSCI All Country World ex USA Index, which measures more than 40 country indexes in developed and developing countries. The fund’s return during the period was in line with the 12.5% return of the Lipper International Funds Average. Over longer time periods, EuroPacific Growth Fund has had an advantage over its benchmark and peers. As shown in the table below, its results have been superior to those measures on a five-year, 10-year and lifetime basis since the fund began operations on April 16, 1984. We focus on long-term investing and seek to navigate interim risks. [Begin Sidebar] Results at a glance For periods ended March 31, 2011, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime1 EuroPacific Growth Fund (Class A shares) % MSCI All Country World ex USA Index2,3 — Lipper International Funds Average4 MSCI EAFE (Europe, Australasia, Far East) Index2 1 Since April 16, 1984. 2 The indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 The index did not exist prior to December 31, 1987. 4 Source: Lipper. Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] [photo of the Pegelturm water level tower and Blohm & Voss shipyardHamburg Harbour, Germany] [Begin Sidebar] In this report Special feature 6 European companies work to uncover new growth opportunities EuroPacific Growth Fund’s investment professionals see opportunity in Europe, despite the gloom, particularly in companies that are exporting to faster growing regions of the world. Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 35 Board of trustees and other officers [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested (percent invested by country) EuroPacific Growth Fund invests primarily in the stocks of companies based in Europe and the Pacific Basin.1 MSCI All Country EuroPacific World ex USA Growth Fund Index2 (3/31/11) (3/31/10) (3/31/11) Europe Euro zone3 % % % United Kingdom Switzerland Denmark .8 Sweden Russia Norway .6 .8 .6 Other Europe .4 .7 .9 Pacific Basin Japan China South Korea Canada Mexico Taiwan Hong Kong Australia Indonesia .8 .6 .6 Other Pacific Basin Other India Brazil South Africa Israel .7 .5 Other countries .1 .1 .8 Short-term securities & other assets less liabilities — Total % % % 1 A country is considered part of the Pacific Basin if any of its borders touches the Pacific Ocean. 2 Weighted by market capitalization. 3 Countries using the euro as a common currency: Austria, Belgium, Cyprus, Estonia, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain. [End Sidebar] Turbulent backdrop The lingering debt crisis in Europe, higher oil prices, and natural disasters in Japan all weighed on markets during the year. Despite those fears, equity markets around the world rose during the period, including European stock markets, which rebounded even in some highly indebted countries such as Italy and Spain. Investor sentiment improved as euro zone countries agreed on plans to provide emergency financing to countries in need and to replace the current bailout program in 2013. Most developing-country markets continued their upward trajectories despite much volatility. Not surprisingly, Japan had the weakest returns among major markets. Stocks there recovered from a steep plunge to finish the quarter just 5%* lower, but the earthquake and tsunami shuttered significant parts of key industries. The U.S. dollar weakened against most major currencies. The European Central Bank signaled in early March its willingness to raise interest rates, sending the euro higher against the dollar. In the euro zone, energy and food prices drove up inflation toward the end of the year, while U.K. inflation topped 4% in the final quarter of the fund’s fiscal year, more than double policymakers’ goals. Portugal’s parliament rejected new austerity measures, driving the prime minister to resign and leading it to become the third euro zone country to request a bailout, after Greece and Ireland. The U.S. Federal Reserve has poured hundreds of billions of dollars into the American economy to stimulate growth, and much of that liquidity has found its way into emerging markets as investors seek higher returns in faster growing regions. Some countries viewed these inflows as potentially destabilizing to their economies and have implemented measures to restrict these flows. Brazil, for instance, which only 10 years ago needed foreign capital to finance its sovereign debt problems, implemented measures to limit foreign inflows to protect its now-stronger financial system. This excess liquidity has also played a part in driving up prices of oil, copper, cotton, soybeans and other commodities, adding to inflationary pressures. The developing economies, including China and India, continued to surprise with their rapid growth, albeit at a more modest pace, a result of central bank efforts to contain inflation. China’s output is growing at an annualized rate of 9.8% and India is growing at 8.2%. This continued strength highlights the importance of these markets to the global economy. These countries have been generating tremendous demand for basic commodities and consumer goods, which in turn has been a powerful boost for several companies in the fund. (For more about how European firms are thriving by targeting developing nations, see the feature beginning on page 6, titled “European companies work to uncover new growth opportunities.”) *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume reinvestment of dividends, unless otherwise noted. How the fund responded The explosive growth in China and India benefited many of the companies in EuroPacific’s portfolio during the year. Auto manufacturing companies with exposure to those regions contributed positively to EuroPacific Growth Fund’s return. The fund’s sixth-largest holding, Daimler, rose 49.8%. The German maker of Mercedes-Benz cars and trucks and other brands has grabbed a large slice of the luxury market in China. Hyundai Motor, a fast-growing vehicle maker based in Korea, is a global supplier and has become the second-largest car maker in India; its stock rose 81.3%. Schneider Electric (+45.4%), a French electrical equipment maker, derives 14% of its revenues from the Asia-Pacific region and is increasingly focused on China. Another company benefiting greatly from access to the Chinese market is the fund’s third-largest holding, Softbank (+61.8%), a Japanese telecommunications provider with mobile, broadband and fixed line offerings. It has stakes in Chinese Internet service company Alibaba Group, as well as several similar companies in China and Japan. Three of the fund’s top 10 holdings were global pharmaceutical companies based in Europe, with extensive operations in, and revenues from, fast-growing economies. These included Denmark-based Novo Nordisk (+61.6%) and Germany’s Bayer (+14.3%). Many pharmaceutical companies fared well during the year as they sought out new markets in developing regions. However, the fund’s fifth-largest holding, Switzerland’s Novartis, was flat for the period (+0.1%), which hurt the fund. The largest sector in EuroPacific was financials, and our sizable exposure — at 20% of the fund’s net assets — helped results when these stocks increased dramatically. Our investments in U.K. insurer Prudential (+36.3%), India-based Housing Development Finance Corp. (+29.7%), State Bank of India (+33.7%) and Austria’s Erste Bank (+19.9%) helped the fund. However, several of the fund’s financial holdings, particularly European financials, fared poorly during the period, including Germany’s Deutsche Bank (–23.8%), U.K.-based Barclays (–18.6%), Credit Suisse (–17.8%) and Spain’s Banco Santander (–12.8%). These companies have been battered by the fallout from the debt crises and worries over the diminished consumer market in Europe, but we favor them because we believe the market will eventually recognize their strong competitive positions, solid balance sheets and significant exposure to markets outside Europe. Looking ahead The world’s economies are moving toward an eventual recovery, with many signs of growth and healing, and we see many opportunities for investment. We are pleased that markets have rebounded, but we caution that the global economy remains fragile. The fund’s investment professionals look for what they believe are solid, promising companies around the world, in both developed and developing countries. In the current environment, developed countries face difficulties, and developing countries are taking up some of the slack. The brisk growth in China and India and the rest of the emerging world has opened up new markets and business opportunities. We acknowledge the possibilities for risks to the recovery, and we continue to position the fund to seek to protect against them. However, we are confident that we can identify strong companies that will do well over time. We thank you for your confidence in our long-term approach to investing, and we look forward to serving you for many years to come. Sincerely, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Carl Kawaja Carl Kawaja President May 5, 2011 For current information about the fund, visit americanfunds.com. The value of a long-term perspective Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.¹ Thus, the net amount invested was $9,425.² Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. How a $10,000 investment has grown While notable for their volatility in recent years, financial markets have tended to reward investors over the long term. Active management — bolstered by experience and careful research — can add even more value. As the chart shows, over its lifetime, EuroPacific Growth Fund has done demonstrably better than its relevant benchmark. Average annual total returns based on a $1,000 investment (for periods ended March 31, 2011)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The total annual fund operating expense ratio was 0.82% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. [begin mountain chart] Year EuroPacific Growth Fund, with dividends reinvested4 MSCI All Country World ex USA Index, with dividends reinvested5,6 Consumer Price Index (inflation)7 Initial Investment 04/16/84 $ $ $ Low 07/23/84 Low 07/23/84 Low 04/30/84 $ Hi 03/28/85 Hi 03/31/85 Hi 03/31/85 Close 03/31/85 Close 03/31/85 Close 03/31/85 Low 04/08/85 Low 04/09/85 Low 04/30/85 Hi 03/21/86 Hi 03/31/86 Hi 01/31/86 Close 03/31/86 Close 03/31/86 Close 03/31/86 Low 07/22/86 Low 04/07/86 Low 04/30/86 Hi 03/27/87 Hi 03/27/87 Hi 03/31/87 Close 03/31/87 Close 03/31/87 Close 03/31/87 Hi 10/08/87 Hi 10/14/87 Low 04/30/87 Low 12/11/87 Low 11/11/87 Hi 03/31/88 Close 03/31/88 Close 03/31/88 Close 03/31/88 Low 09/01/88 Low 08/31/88 Low 04/30/88 Hi 02/09/89 Hi 02/28/89 Hi 03/31/89 Close 03/31/89 Close 03/31/89 Close 03/31/89 Low 06/13/89 Hi 12/31/89 Low 04/30/89 Hi 12/06/89 Low 03/31/90 Hi 03/31/90 Close 03/31/90 Close 03/31/90 Close 03/31/90 Hi 07/18/90 Hi 07/31/90 Low 04/30/90 Low 01/16/91 Low 09/30/90 Hi 03/31/91 Close 03/31/91 Close 03/31/91 Close 03/31/91 Low 08/19/91 Hi 12/31/91 Low 04/30/91 Hi 02/28/92 Low 03/31/92 Hi 03/31/92 Close 03/31/92 Close 03/31/92 Close 03/31/92 Hi 06/02/92 Low 10/31/92 Low 04/30/92 Low 11/17/92 Hi 03/31/93 Hi 03/31/93 Close 03/31/93 Close 03/31/93 Close 03/31/93 Low 04/02/93 Low 04/30/93 Low 04/30/93 Hi 02/02/94 Hi 01/31/94 Hi 03/31/94 Close 03/31/94 Close 03/31/94 Close 03/31/94 Hi 09/02/94 Hi 10/31/94 Low 04/30/94 Low 01/31/95 Low 02/16/95 Hi 03/31/95 Close 03/31/95 Close 03/31/95 Close 03/31/95 Low 04/03/95 Low 06/30/95 Low 04/30/95 Hi 03/25/96 Hi 03/31/96 Hi 03/31/96 Close 03/31/96 Close 03/31/96 Close 03/31/96 Low 07/24/96 Low 07/31/96 Low 04/30/96 Hi 03/11/97 Hi 11/30/96 Hi 03/31/97 Close 03/31/97 Close 03/31/97 Close 03/31/97 Hi 10/03/97 Low 04/30/97 Low 05/31/97 Low 01/12/98 Hi 03/31/98 Hi 03/31/98 Close 03/31/98 Close 03/31/98 Close 03/31/98 Hi 04/15/98 Low 09/30/98 Low 04/30/98 Low 10/05/98 Hi 03/31/99 Hi 03/31/99 Close 03/31/99 Close 03/31/99 Close 03/31/99 Low 04/01/99 Low 05/31/99 Low 06/30/99 Hi 03/29/00 Hi 03/31/00 Hi 03/31/00 Close 03/31/00 Close 03/31/00 Close 03/31/00 Hi 04/10/00 Hi 06/30/00 Low 04/30/00 Low 03/22/01 Low 03/22/01 Hi 03/31/01 Close 03/31/01 Close 03/31/01 Close 03/31/01 Hi 05/21/01 Hi 05/02/01 Low 12/31/01 Low 09/21/01 Low 09/21/01 Hi 03/31/02 Close 03/31/02 Close 03/31/02 Close 03/31/02 Hi 05/17/02 Hi 05/17/02 Low 04/30/02 Low 03/12/03 Low 03/12/03 Hi 03/31/03 Close 03/31/03 Close 03/31/03 Close 03/31/03 Low 04/01/03 Low 04/01/03 Low 05/31/03 High 03/01/04 High 02/17/04 Hi 03/31/04 Close 03/31/04 Close 03/31/04 Close 03/31/04 Low 05/17/04 Low 05/17/04 Low 04/30/04 High 03/04/05 High 03/08/05 Hi 03/31/05 Close 03/31/05 Close 03/31/05 Close 03/31/05 Low 04/28/05 Low 05/17/05 Low 05/31/05 High 03/30/06 High 03/30/06 Hi 03/31/06 Close 03/31/06 Close 03/31/06 Close 03/31/06 Low 06/13/06 Low 06/13/06 Low 04/30/06 High 12/20/06 High 02/26/07 Hi 03/31/07 Close 03/31/07 Close 03/31/07 Close 03/31/07 High 10/31/07 High 10/31/2007 Low 04/30/07 Low 03/19/08 Low 1/23/2008 Hi 03/31/08 Close 03/31/08 Close 3/31/2008 Close 03/31/08 High 05/19/08 High 05/19/08 Hi 07/31/08 Low 03/09/09 Low 03/09/09 Low 12/31/08 Close 03/31/09 Close 03/31/09 Close 03/31/09 Low 04/01/09 Low 04/01/09 Low 04/30/09 High 11/16/09 High 01/11/10 Hi 03/31/10 Close 03/31/10 Close 03/31/10 Close 03/31/10 Low 05/26/10 Low 05/25/10 Low 06/30/10 High 03/03/11 High 03/04/11 Hi 03/31/11 Close 03/31/11 Close 03/31/11 Close 03/31/11 [end mountain chart] Average annual total return for fund’s lifetime: 12.0%4 Year ended March 31 3 TOTAL VALUE Dividends reinvested $ 69 35 Value at year-end $ Total return )% Year ended March 31 TOTAL VALUE Dividends reinvested Value at year-end Total return Year ended March 31 TOTAL VALUE Dividends reinvested Value at year-end Total return ) ) ) Year ended March 31 TOTAL VALUE Dividends reinvested Value at year-end Total return ) The results shown are before taxes on fund distributions and sale of fund shares. 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to July 1, 1988. 3For the period April 16, 1984 (commencement of operations), through March 31, 1985. 4Includes reinvested dividends of $35,011 and reinvested capital gain distributions of $70,634. 5The market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 6From April 16, 1984, through December 31, 1987, the MSCI EAFE Index was used because the MSCI All Country World ex USA Index did not yet exist. Since January 1, 1988, the MSCI All Country World ex USA Index has been used. 7Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. European companies work to uncover new growth opportunities [photo of rows of cars on a barge] Despite the gloom that has shrouded Europe for most of the last year, EuroPacific Growth Fund’s investment professionals see opportunity in many European companies. Sovereign debt crises, tough austerity measures, and a volatile common currency have weighed on minds and markets; however, investment analysts point to thriving companies that are expanding exports to fast-growing areas of the world. “All is not dire in Europe,” says EuroPacific portfolio counselor Mark Denning, who is based in London. “There is a lot of dynamism, and the companies are making up for a dip in revenues from Western markets by exporting to emerging markets. Many European companies have been even quicker than U.S. companies to latch on to opportunities that exist in Asia and Latin America.” Facing limited growth opportunities in mature markets, as well as a potentially diminished local customer base, European companies have aimed to take advantage of expanding economies. Sales from developing markets have roughly doubled since 1998, Mark says. These growing economies suffered along with the rest of the world in the downturn that began in 2008, but they are now proving much more resilient than developed economies. Growth markets About 80% of the world’s population — 4.3 billion people — live in the developing economies. Demographic trends and growing prosperity in these areas offer European companies the opportunity for as many as 1.5 billion new customers over the next decade. In countries such as India, China and Brazil, more people are moving up the economic ladder, from the poorest levels into the middle and even top income brackets. Income growth in those economies is driving a significant expansion of aggregate purchasing power in the middle class, even as those same consumers in developed regions see their wage growth slow. This trend is set to continue, if not accelerate, over the next few decades. The expanding wealth at the middle and top tiers extends the reach of both bottom-of-the-pyramid value products such as inexpensive cell phones and ultra-premium offerings such as Mercedes-Benz cars and Burberry clothing. For 2011, overall GDP growth in the European Union is expected to be relatively low: The developed nations of Europe are expected to grow at about 1.8%, according to the International Monetary Fund. That compares with the expected growth rates of the United States (2.8%) and the emerging markets (6.5%). Although central banks in China, India and other countries are raising interest rates in an attempt to tamp down inflation, their citizens’ demand for Western goods continues to roar. [photo of a busy street in Shanghai, China] Industries target new markets “China is a great story for German automakers,” says Carl Kawaja, president of the fund and a portfolio counselor. Automakers such as Germany’s Daimler (the fund’s sixth-largest holding) and BMW are finding the Chinese to be eager buyers of their luxury cars. BMW’s management says it expects double-digit growth to continue in China, driving record sales, along with strong growth in Brazil, Korea and Russia. “The S-class Mercedes-Benz sells for twice the price in China than it does in the U.S., which means larger profit margins for parent company Daimler,” Carl says. “Even though Mercedes sales in Germany weren’t exciting last year, the company found a great market in China and in other developing countries, as well as increasing sales in the U.S.” Sales of Mercedes-Benz branded vehicles in China increased 86% in the first quarter of this year from the previous year, and more buyers sit on lists waiting to purchase. The growth rate significantly surpassed overall auto sales growth in China, which was about 32% last year, according to the China Association of Automobile Manufacturers. Not only are the residents of these economies now enjoying luxury consumer goods, they are becoming more concerned about their health and are increasing spending on health-related products. Governments have upped spending on preventative health care, and there is an increased awareness of, and interest in, new products for prevention and cure. This has helped boost sales for European pharmaceutical companies such as Germany-based Bayer, Denmark’s Novo Nordisk, and Swiss Novartis and Roche, which collectively play a large role in the fund. With pharmaceutical sales in the developed economies limited by competing generic products, higher drug development costs, and the impact of health care reforms, emerging markets are becoming a more important slice of revenues. In 2010, Bayer derived about 37% of its sales from Asia-Pacific and Latin America; for Novo Nordisk, it was roughly 44%; Roche and Novartis saw more than a third of sales. Novartis says it is gearing up to deepen its presence in Russia and power up its manufacturing and sales efforts in Brazil, India, the Middle East and Africa. Others are also reallocating resources as industry growth shifts toward these regions. IMS Health forecasts that emerging markets over the next five years will make up 50% of global growth in pharmaceutical sales. “We look for companies, in Europe and elsewhere, with diverse revenue streams and exposure to customers and clients around the world,” Mark says. “Many European-domiciled companies are not necessarily impacted by the economic state or momentum of any individual country in Europe. Whether they are growing their sales by exporting their products, through local acquisitions, or by offering better products, these are the companies that will thrive.” [photo of the inside of a shopping center] The value of a diverse fund EuroPacific Growth Fund has a focus in Europe and Asia-Pacific, including all countries that touch the Pacific Basin. But it’s important to remember that the fund’s focus is on companies — not countries or regions. The investment professionals carefully research companies in all areas of the world (outside the United States) to find the ones with sound management teams and sustainable competitive advantages. The fund’s portfolio includes investments in more than 320 companies in 40 countries. “Given the slowdown in Europe and flat outlook for the U.S., the dynamic high-growth economies are the driving force of global recovery,” says Gina Despres, EuroPacific Growth Fund’s vice chairman of the board. “This fact reinforces the importance of the fund’s diversification and symbiotic relationship that has existed between the European and Pacific parts of the fund, ever since EuroPacific Growth Fund began in 1984.” Europe adjusts to debt crisis Many individual companies in Europe are thriving and finding bright spots around the world; however, the European Union itself continues to grapple with solutions to the debt problems facing its weakest economies, such as Greece, Portugal, Ireland and Spain. The debt crisis first surfaced in Greece in October 2009, when the enormity of the country’s ballooning deficit became clear. A strong euro and very low interest rates that prevailed for much of the previous decade had set the stage for the crisis. Greece took advantage of low borrowing costs and built up a large debt, encouraging the country’s consumers to follow. In Spain and Ireland, government spending was kept under control, but easy money helped push rising real estate prices to bubble proportions. After interest rates for borrowing by those countries rose to unsustainable levels, the European Union and the International Monetary Fund put together a series of bailout packages, first for Greece, hoping to head off a chain reaction to other indebted European countries. Later, leaders approved a very large contingency fund for the European Union at large, to calm investors and stabilize the markets. By the fall, however, countries that reduced spending to meet deficit targets fell even farther behind as their economies slowed and revenues declined. A banking collapse in Ireland forced a bailout for the country. [photo of two people working in a factory] Looking up The dark cloud over the region’s debt problems, particularly for countries in southern Europe, masks some good news in Europe. Germany, Holland and Scandinavia look to be slowly emerging as havens in the debt crisis. “While countries such as Portugal, Ireland and Greece are struggling, other countries in Europe are in a very strong position,” Mark says. “The Greek sovereign debt crisis a year ago coincided with strong growth in Germany, which expanded 3.7% in the second quarter last year over the previous year. That torrid growth is not sustainable, but northern Europe in particular is looking better.” [Begin Sidebar] The American Funds way EuroPacific Growth Fund’s nine portfolio counselors each manage a portion of the fund’s assets independently, as if it were a separate fund, without the need for an overall committee or team decision. The American Funds system of multiple portfolio counselors encourages investment professionals to go beyond traditional research and to explore new avenues. A group of investment analysts manage another portion of the fund; each one invests within the scope of their area of research coverage. Portfolio management and years of investment experience [Begin Photo Caption] [Begin Photo Caption] [photo of Stephen Bepler] [photo of Mark Denning] Stephen Bepler Mark Denning 45 years 29 years [End Photo Caption] [End Photo Caption] [Begin Photo Caption] [Begin Photo Caption] [photo of Rob Lovelace] [photo of Carl Kawaja] Rob Lovelace Carl Kawaja 26 years 24 years [End Photo Caption] [End Photo Caption] [Begin Photo Caption] [Begin Photo Caption] [photo of Nick Grace] [photo of Jonathan Knowles] Nick Grace Jonathan Knowles 21 years 19 years [End Photo Caption] [End Photo Caption] [Begin Photo Caption] [Begin Photo Caption] [photo of Andrew Suzman] [photo of Sung Lee] Andrew Suzman Sung Lee 18 years 17 years [End Photo Caption] [End Photo Caption] [Begin Photo Caption] [photo of Jesper Lyckeus] Jesper Lyckeus 16 years [End Photo Caption] [End Sidebar] Germany produced 3.5% more gross domestic product in 2010 over the previous year. Neighboring economies are improving as well, from France’s 1.5% increase to Poland’s 3.8%. Outside the euro zone, the U.K. beat growth forecasts, and Sweden’s output was 5.5% above the year before. German, U.K. and French manufacturers have reported large increases in orders and jobs. Much of that strength is a result of success in the developing world, as European workers rush to fill increasing demand. “China and the rest of the developing world continue to be a source of growth for European companies,” says Carl. “As the world’s economies evolve, the fund’s investments in both the ‘Euro’ and ‘Pacific’ regions highlight the interdependence in the fund. Growth and change create opportunities, and some great companies know to go where the growth is.” [Begin Sidebar] [photo of people walking onto a boat] Innovative paths into new markets Floating supermarkets Several European companies are carving out new paths to tap the growing consumer markets in developing countries. Nestlé, a packaged food and beverage company based in Switzerland, brought its products directly to the people. It reached out to more than 800,000 remote customers by creating a supermarket on a boat, which cruises down the Amazon River through the north of Brazil. This new distribution channel is in addition to an existing door-to-door sales system, which has more than 7,500 resellers and 220 micro-distributors in poor neighborhoods, reaching 3.2 million households. Mobile water plants Mexico’s tap water is not drinkable, so the market for bottled water there is large and attractive. Affordability is key, and 88% of the bottled water market by volume is made up of a delivery system of returnable jugs. France-based Danone, one of the world’s largest food manufacturers, came up with a solution to the problem of how to deliver water to remote areas: mobile water plants. Danone has been offering distribution through returnable 20-liter jugs, but that business is profitable only within 150 kilometers from the water plants, which means that Danone would need 50 plants to cover the country. So instead of transporting its jugs to remote territories, Danone sends mobile plants out to rural areas. Danone now has five mobile plants, which expanded its population coverage from 50% in 2007 to 58% in 2009. It will reach about 10 million more consumers by the end of this year, with 10 additional mobile plants expanding the coverage to 68% of Mexico. [End Sidebar] [Begin Sidebar] Tapping global potential MSCI ACWI MSCI ACWI MSCI ACWI MSCI MSCI USA Index USA Index USA Index USA Index USA Index +70%* (black) +25%* (black) +28% (black) +31% (red) –2% (red) +18% (red) +4% (red) +16% (red) +12% (black) –23% (black) MSCI MSCI MSCI ACWI MSCI ACWI MSCI USA Index USA Index USA Index USA Index USA Index +31% (red) +7% (red) +35% (black) +7% (black) +38% (red) +14% (black) –11% (black) +10% (red) +2% (red) +10% (black) MSCI MSCI MSCI MSCI ACWI MSCI USA Index USA Index USA Index USA Index USA Index +24% (red) +34% (red) +31% (red) +31% (black) –13% (red) +7% (black) +2% (black) +14% (black) +22% (red) –15% (black) MSCI MSCI ACWI MSCI ACWI MSCI ACWI MSCI ACWI USA Index USA Index USA Index USA Index USA Index –12% (red) –15% (black) +41% (black) +21% (black) +17% (black) –19% (black) –23% (red) +29% (red) +11% (red) +6% (red) MSCI ACWI MSCI ACWI MSCI MSCI ACWI MSCI USA Index USA Index USA Index USA Index USA Index +27% (black) +17% (black) –37% (red) +42% (black) +15% (red) +15% (red) +6% (red) –45% (black) +27% (red) +12% (black) The table above compares total returns for the unmanaged MSCI All Country World ex USA Index (shown in black), and U.S. indexes (shown in red), over the past 25 calendar years. *Inception date of the MSCI All Country World ex USA Index is December 31, 1987; data prior to that is based on the MSCI EAFE (Europe, Australasia, Far East) Index. A world of opportunity With more than half of the world’s investment opportunities located beyond our shores, an international focus gives U.S. investors access to growth potential that would otherwise be out of reach. As the chart shows, international stocks have outpaced their U.S. counterparts in 13 of the past 25 calendar years. Tempered volatility Diversifying among many markets can also help investors mitigate fluctuations in the value of their investments. Over the past 20 calendar years, the least volatile equity portfolio would have been composed of approximately 70% U.S. stocks and 30% non-U.S. stocks (rebalanced monthly), and been nearly as rewarding as one invested entirely in U.S. stocks. (Volatility is measured by annualized standard deviation, based on monthly returns, or how returns have varied from the mean over time.) Active management Negotiating the unfamiliar terrain of international markets can be challenging. That is why so many people choose to invest overseas through professionally managed mutual funds. EuroPacific Growth Fund draws on the global research experience of its investment adviser, Capital Research and Management Company, to find attractive companies based chiefly in Europe and the Pacific Basin. [End Sidebar] Summary investment portfolio March 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 20.16 % Consumer discretionary Industrials Consumer staples Health care Other industries & asset types Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 25.4 % Japan United Kingdom Switzerland China India South Korea Canada Denmark Mexico Taiwan Hong Kong Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 93.31% Shares ) assets Financials- 20.16% Prudential PLC $ % Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. Housing Development Finance Corp. Ltd. Offers home loans and other financial services through a network of offices in India. Industrial and Commercial Bank of China Ltd., Class H A state-owned commercial bank in China and one of the world's largest banks. Société Générale Has retail, corporate and investment banking operations around the world, with particular strength in Europe. Deutsche Bank AG Provides corporate banking, investment banking and worldwide asset management. UBS AG (1) One of the world's largest financial services companies, providing wealth management, investment banking and asset management. AXA SA One of the world's largest insurance and financial services companies. Banco Bradesco SA, preferred nominative Banco Bradesco SA, preferred nominative (ADR) One of the largest private banks in Brazil. Agricultural Bank of China, Class H (1) One of the largest banks in China. Barclays PLC One of the largest retail and commercial banking groups in the U.K. Banco Bilbao Vizcaya Argentaria, SA This leading Spanish bank also provides financial services in Latin America. Banco Santander, SA A leading Spanish bank, with a strong franchise in Latin America and the U.K. Erste Bank der oesterreichischen Sparkassen AG A financial services leader in Central Europe. China Life Insurance Co. Ltd., Class H Life insurance company based in China. Bank of China Ltd., Class H One of China's largest commercial banks. Other securities Consumer discretionary- 10.83% Daimler AG (1) Daimler AG (New York registered)(1) One of the world's largest automakers and heavy truck manufacturers. Honda Motor Co., Ltd. Develops, manufactures and sells automobiles, motorcycles and power equipment. Hyundai Mobis Co., Ltd. Auto parts supplier based in South Korea. Other securities Industrials- 9.31% Schneider Electric SA An international supplier of industrial electrical equipment and industrial automation equipment. Siemens AG A major worldwide producer of electrical and electronic equipment used in industrial and professional applications. Komatsu Ltd. Manufacturer of construction and mining machinery, including hydraulic excavators, bulldozers and wheel loaders. Other securities Consumer staples- 9.10% Nestlé SA Global packaged food and beverage company based in Switzerland. Anheuser-Busch InBev NV Anheuser-Busch InBev NV, VVPR STRIPS (1) 71 One of the world's largest brewers. Danone SA One of the world's largest food manufacturers and a leader in dairy products, bottled water and biscuits. British American Tobacco PLC The world's second-largest tobacco company. Pernod Ricard SA Produces wine, spirits and nonalcoholic beverages. Other securities Health care- 9.01% Novo Nordisk A/S, Class B A global leader in drugs to treat diabetes. Bayer AG Makes pharmaceuticals and over-the-counter medicines, and develops medical diagnostic equipment. Novartis AG One of the world's largest pharmaceutical companies. Roche Holding AG A world leader in pharmaceuticals and diagnostic research. Teva Pharmaceutical Industries Ltd. (ADR) The leading drug company in Israel, and one of the largest generic drug companies in the U.S. CSL Ltd. Develops pharmaceuticals, including vaccines and products derived from human plasma. Other securities Information technology- 8.86% Samsung Electronics Co. Ltd. Samsung Electronics Co. Ltd., nonvoting preferred Korea's top electronics manufacturer and a global leader in semiconductor production. HTC Corp. Manufactures mobile computing and communications devices. Canon, Inc. One of the world's premier manufacturers of cameras, copiers, printers and optical equipment. Murata Manufacturing Co., Ltd. A major world supplier of passive electronic components used in data processing, consumer electronics and telecommunications. Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) One of the world's largest semiconductor manufacturers. SAP AG SAP AG (ADR) A leading developer of software for business applications. Also provides information technology services. Other securities Telecommunication services- 8.44% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Latin America's largest cellular communications provider. SOFTBANK CORP. Internet and telecommunications conglomerate and distributor of digital media and software. MTN Group Ltd. Major telecommunications provider serving Africa and the Middle East. Other securities Materials- 7.32% ArcelorMittal One of the world's largest steel producers. Syngenta AG One of the world's largest agrochemical companies. Develops seeds and crop protection products. Holcim Ltd One of the world's largest producers of cement, concrete products and mineral aggregates. Other securities Energy- 6.52% BP PLC One of the world's largest oil companies. Canadian Natural Resources, Ltd. One of Canada's largest oil and natural gas producers. Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) A global group of energy and oil companies. Other securities Utilities - 1.92% Other securities Miscellaneous -1.84% Other common stocks in initial period of acquisition Total common stocks (cost: $74,359,657,000) Percent Value of net Rights - 0.01% ) assets Miscellaneous -0.01% Other rights in initial period of acquisition Total rights (cost: $8,249,000) Principal Percent amount Value of net Short-term securities- 5.86% ) ) assets Freddie Mac 0.175%-0.351% due 4/8-12/14/2011 $ U.S. Treasury Bills 0.142%-0.222% due 4/14/2011-1/12/2012 Fannie Mae 0.155%-0.513% due 4/11-8/24/2011 Novartis Securities Investment Ltd. 0.20% due 4/11-4/12/2011 (2) Nestlé Capital Corp. 0.18% due 6/28/2011 (2) Other securities Total short-term securities (cost: $6,634,849,000) Total investment securities (cost: $81,002,755,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $342,376,000, which represented .30% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's holdings in affiliated companies is included in "Other securities" under the respective industry sectors in the summary investment portfolio. Further details on these holdings and related transactions during the year ended March 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 3/31/2011 UCB SA - $ $ Capita Group PLC - - Techtronic Industries Co. Ltd. - - Air France (1) (3) - - Hirose Electric Co., Ltd. (3) - - HOYA CORP. (3) - Nikon Corp. (3) - Prudential PLC (3) - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,506,640,000, which represented 1.33% of the net assets of the fund. (3) Unaffiliated issuer at 3/31/2011. Key to abbreviation ADR American Depositary Receipts The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at March 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $80,002,163) $ Affiliated issuers (cost: $1,000,592) $ Cash denominated in currencies other than U.S. dollars (cost: $47,331) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Unrealized depreciation on open forward currency contracts Payables for: Purchases of investments Repurchases of fund's shares Closed forward currency contracts Investment advisory services Services provided by related parties Trustees' deferred compensation Non-U.S. taxes Other Net assets at March 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at March 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,659,291 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended March 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $244,311; also includes $106,741 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (includes $152,166 net loss from affiliates) Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments (net of non-U.S. taxes of $14,070) Forward currency contracts ) Currency translations ) Net realized gain and unrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended March 31 Operations: Net investment income $ $ Net realized gain (loss) on investments, forward currency contracts and currency transactions ) Net unrealized appreciation on investments, forward currency contracts and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(281,090) and $(119,556), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization EuroPacific Growth Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital by investing primarily in the securities of companies based in Europe and the Pacific Basin. In 2009, shareholders approved a proposal to reorganize the fund from a Massachusetts business trust to a Delaware statutory trust. The reorganization may be completed in 2011 or 2012; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following tables presentthe fund’s valuation levels as of March 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $ $
